Citation Nr: 0827181	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  96-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected Hodgkin's disease, evaluated as 30 percent 
disabling for the period from January 20, 1995 to October 22, 
1995.

2.  Entitlement to an initial evaluation in excess of 30 
percent for muscular dystrophy with mild limitation of motion 
of the neck, secondary to radiation treatment of Hodgkin's 
disease, evaluated as a residual of Hodgkin's disease.

3.  Entitlement to an initial evaluation in excess of 20 
percent for weakness of the right upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.

4.  Entitlement to an initial evaluation in excess of 20 
percent for weakness of the left upper extremity, secondary 
to radiation treatment of Hodgkin's disease, evaluated as a 
residual of Hodgkin's disease.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from August 1995 and December 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in North Little Rock, Arkansas (RO).

This case was remanded by the Board in November 1998 for 
additional development.  The Board then denied the claims on 
appeal by an August 2005 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a September 2006 Joint Motion for 
Remand (Joint Motion), the Court remanded this appeal in 
October 2006 for development in compliance with the Joint 
Motion.  The Board subsequently remanded the case in December 
2006 for additional development in compliance with the Joint 
Motion.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A review of the veteran's claims file reveals that this 
matter is not ready for appellate disposition.  In March 
2008, the veteran submitted relevant private medical records 
regarding his Hodgkin's disease and its residuals to the 
Board.  These records have not been previously considered by 
the RO in conjunction with the current appeal.  See 38 C.F.R. 
§ 19.37 (2007).  In June 2008, the Board sent a letter to the 
veteran to determine whether he wanted to waive RO 
consideration of this evidence.  The veteran replied and 
requested that his case be remanded to the RO for review of 
the additional evidence that was submitted.  Accordingly, the 
veteran has a right to have the RO consider such evidence 
prior to consideration by the Board.  See 38 C.F.R. § 
20.1304(c) (2007).

Accordingly, the case is remanded for the following action:

In light of the additional evidence 
submitted without a waiver of RO 
jurisdiction, the RO must readjudicate the 
claims on appeal and, thereafter, if any 
claim on appeal remains denied, the 
veteran must be provided a supplemental 
statement of the case.  After the veteran 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


